DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 11/4/2021 are acknowledged and have been fully considered.  Claims 1-17 are now pending.  No claims are canceled; claims 1, 3, 4, 7, and 9 are amended; claims 11-17 are withdrawn; no claims are new.
Claims 1-10 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 2/4/2022 has been considered by the Examiner.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the peptide consists of acetyl hexapeptide and palmitoyl pentapeptide.”  The phrase “the peptide” is singular, requiring that only one peptide be present.  The transitional phrase “consists” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  It is not clear how the claim can require one peptide, yet also recite that the peptide consists of two distinct peptides.  As the claim requires one peptide, does this mean that the acetyl hexapeptide and palmitoyl pentapeptide are linked?  There is nothing in the instant specification that would render the metes and bounces of the claim clear, as the examples have one and two peptides (see Table 1), and the specification generally teaches that “the peptide is at least one”, which reads on a singular peptide (see [0027]).  Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claims.  For purposes of examination, the claim will be interpreted as “the peptide is at least one selected from the group consisting of acetyl hexapeptide and palmitoyl pentapeptide.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (“Formulation and rheological evaluation of ethosome-loaded carbopol hydrogel for transdermal application”) in view of Shahi et al. (“Development and evaluation of Cosmeceutical Nanolipogel”) and Jain et al. (“Quality by design approach for formulation, evaluation and statistical optimization of diclofenac-loaded ethosomes via transdermal route”, hereafter Jain II).
Jain et al. teaches an ethosome-loaded Carbopol hydrogel formulation for transdermal application (see abstract).  Jain et al. teaches that the systems have promising results as carrier systems in delivering drugs through transdermal route (see page 1315). Jain et al. teaches that ethosome contains hydroethanolic solution and that the ethanol enhances the drug delivery to deeper skin layer by promoting reversible partial fluidization of lipophilic structure of the skin (see page 1315). Jain et al. teaches that the ethosome-loaded hydrogel exhibited similar skin permeation as that of ethosomal formulation (see abstract).  Jain et al. teaches Carbopol hydrogels were prepared by dispersing Carbopol in distilled water (i.e. preparing an aqueous solution, see page 1316).  Jain et al. teaches that an ethosomal formulation was prepared with 
Jain et al. does not teach a peptide or adding additional water to the hydrated liquid crystalline phase.  Jain et al. does not teach 0.1-10% by weight of phospholipids and 2-8wt% of ethanol.
Shahi et al. teaches palmitoyl hexapeptide and vitamin E acetate were encapsulated inside a liposome for improving topical delivery (i.e. a bioactive substance, see abstract).  Shahi et al. teaches that the liposomes were prepared by the ethanol injection method (see abstract), and specifically that the liposomes were prepared by dissolving phospholipid 85G, cholesterol and stearic acid in ethanol (i.e. preparing a lipid-dissolved solution by dissolving lipids in ethanol), and that the ethanolic solution was added into double distilled water (i.e. adding purified water to prepare an ethosome solution, see page 19). Shahi et al. teaches that gelling agents cause a release-retarding effect (see page 22) and that the formulations allowed for release of the drugs (see page 23).
Jain II teaches fabricating ethosomal formulations using phosphatidylcholine:cholesterol (PC:CH) ratios ranging between 50:50 and 90:10, and ethanol concentration ranging between 0% and 30% as formulation variables (see abstract).  Jain II specifically teaches 5% by weight total lipid concentration, 10-30% 
Regarding claims 1 and 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add palmitoyl hexapeptide and a water step as taught by Shahi et al. in the method of Jain et al.  One would be motivated to do so with a reasonable expectation of success to add additional skin benefit to the formulation.  Further, one would be motivated to add water as Jain et al. teaches that ethosome contains hydroethanolic solutions (see page 1315).  Regarding the limitation of “a peptide-hydrogel complex formed by biding an amine group of the peptide and a carboxyl group of the hydrogel”, the instant specification teaches that when the peptide aqueous solution meets the hydrogel aqueous solution, an amine group of the peptide and a carboxyl group of the hydrogel bind to each other by an acid-base reaction to form the complex of the peptide and the hydrogel (see [0028]), thus as the prior art renders obvious the mixture of palmitoyl hexapeptide and a Carbopol (i.e. carbomer) hydrogel (which are the same materials used in the instant examples, see Table 1), a person of ordinary skill in the art would reasonably expect the formation of a complex as instantly claimed.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5% by weight total lipid concentration and ethanol concentration ranging between 0% and 30% as taught by Jain II in the method of Jain et al. and Shahi et al.  One would be motivated to do so with a reasonable expectation of success as Jain II teaches that optimized ethosomal hydrogel exhibited enhanced anti-inflammatory prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, Shahi et al. teaches 4% of peptide (see page 20).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Jain et al. teaches 0.25-1% by weight of Carbopol (see Table 1) and Shahi et al. teaches 4% of peptide (see page 20) which reads on the instantly claimed ratios.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5% by weight total lipid concentration and 0-30% ethanol as taught by Jain II in the method of Jain et al. and Shahi et al.  One would be motivated to do so with a reasonable expectation of success as Jain II teaches that optimized ethosomal hydrogel exhibited enhanced anti-inflammatory activity (i.e. delivery of the active) and Jain et al. specifically points to utilize the method of Jain II. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, Jain et al. teaches the use of triethanolamine to adjust the pH to 7.4±0.5 (see page 1316).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (“Formulation and rheological evaluation of ethosome-loaded carbopol hydrogel for transdermal application”), Shahi et al. (“Development and evaluation of Cosmeceutical Nanolipogel”), and Jain et al. (“Quality by design approach for formulation, evaluation and statistical optimization of diclofenac-loaded ethosomes via transdermal route”, hereafter Jain II). further in view of Verma et al. (“Therapeutic and cosmeceutical potential of ethosomes: An overview”).
The teachings of Jain et al., Shahi et al., and Jain II have been set forth above.
Jain et al., Shahi et al., and Jain II do not teach homogenization.

Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize homogenization as taught by Verma et al. in the method of Jain et al., Shahi et al, and Jain II.  One would be motivated to do so with a reasonable expectation of success as Verma et al. teaches that vesicle size of the ethosomal formulation can be decreased, and teaches that high pressure homogenizer results in nano-sized ethosomes.
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize sonication then homogenized using a high pressure homogenizer as taught by Verma et al. in the method of Jain et al., Shahi et al, and Jain II.  One would be motivated to do so with a .

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (“Formulation and rheological evaluation of ethosome-loaded carbopol hydrogel for transdermal application”), Shahi et al. (“Development and evaluation of Cosmeceutical Nanolipogel”), and Jain et al. (“Quality by design approach for formulation, evaluation and statistical optimization of diclofenac-loaded ethosomes via transdermal route”, hereafter Jain II). in view of Pai et al. (“Topical peptides as cosmeceuticals”).
The teachings of Jain et al., Shahi et al., and Jain II have been set forth above.
Jain et al., Shahi et al., and Jain II do not teach acetyl hexapeptide and palmitoyl pentapeptide in a 1:1 ratio by weight.
Pai et al. teaches that peptides are used in cosmeceuticals, and that there are various methods of making transdermal delivery of peptides more effective (see abstract). Pai et al. teaches that the advantages of using peptides as cosmeceuticals include their involvement in many physiological functions of the skin, their selectivity, their lack of immunogenicity and absence of premarket regulatory requirements for their use (see abstract).  Pai et al. teaches that commonly used peptides include acetyl hexapeptide, is used for vitiligo, tanning and hair repigmentaion (see table 2), and palmitoyl pentapeptide (see page 10).
prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Regarding the limitation of “1:1 by weight”, one skilled in the art would be motivated to manipulate the amount by routine experimentation, in order to optimize the desired effect of the resultant composition, such as skin and hair benefits desired.

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection necessitated by amendment. 
Applicant argues that Jain teaches “ethosome-loaded Carbopol hydrogel”.  Applicant argues that the structure disclosed by Jain and Shahi is significantly opposite from the structure in which the peptide-carbomer complex is encapsulated inside the ethosome. However, the instant claims and rejections of record are drawn to a method, not to a composition.  As set forth in the rejection of record, Jain teaches the same steps as instantly claimed, other than, as Applicant also notes, the step of mixing 
Applicant argues that Shahi discloses that the hydrogel is used for dispersion stability of liposomes, and that in the instant application, a very small amount of carbomer was used to prepare an ethosome in which a peptide-carbomer complex is encapsulated.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amount of Carbomer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Shahi is relied upon to show that it would be obvious to add palmitoyl hexapeptide and a water step to the method of Jain et al.
Applicant argues that Jain II does not disclose the specific form or structure and its manufacturing method.  However, Jain et al. teaches that optimized formulation from previous reported studies was utilized, and cites to Jain II (see page 1316).  Further, Jain II is relied upon to show that it would be obvious to utilize 5% by weight total lipid concentration and ethanol concentration ranging between 0% and 30% as taught by Jain II in the method of Jain et al. and Shahi et al.  
The Examiner notes that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Instant case, the rejection of record relies 
Applicant argues that Verma and Pai to not disclose or suggest the peptide-carbomer complex nor the ethosome in which it is encapsulated.  However, Verma et al. teaches ethosomes are phospholipid-based, and renders it obvious to utilize homogenization and Pai et al. teaches that cosmetics commonly use acetyl hexapeptide and palmitoyl pentapeptide.
Applicant argues that the content of phospholipid and ethanol used is 0.1-10% by weight and 2-8% by weight, and that this address the problems of existing ethosome technology by controlling the content of phospholipids and ethanol in manufacturing the ethosome.  However, Jain II teaches fabricating ethosomal formulations using phosphatidylcholine:cholesterol (PC:CH) ratios ranging between 50:50 and 90:10, and ethanol concentration ranging between 0% and 30% as formulation variables (see abstract).  Jain II specifically teaches 5% by weight total lipid concentration, 10-30% ethanol, and 1% DF sodium (i.e. encapsulated active, see page 476).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Applicant argues that Jain II teaches away from the ethanol content of the instant claims.  However, Jain II teaches ethanol concentration ranging between 0% and 30% as formulation variables.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 

Applicant argues that the cited references fail to disclose the effect that can solve the problems of the existing technology by showing excellent encapsulation efficiency and excellent stability even though ft contains a significantly smaller amount of ethanol.  Applicant points to Examples 3 and 5, and Examples 2 and 4 in support of this position.  This argument is unclear to the Examiner in view of the instant specification.  The instant specification shows Examples 1-4 as various methods of making, but Example 5 is “[c]osmetic ingredient compositions were prepared by adding the cosmetic compositions prepared in Examples 1 to 4”.  Further, Table 1 shows various compositions, but they are only Examples 1-4, not the Examples 2-5 referenced.  Applicant is reminded that the burden is on Applicant to establish that results are unexpected and significant.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, there are specific amounts of each components used in the example methods, including 2-4% by weight of ethanol, 0.005% by weight Carbomer, 1% lechithin, 0.1% cholesterol, and 0.055% by weight of dicetyl phosphate.  Further, it appears that all the inventive methods in the examples include the step of homogenization, a step which is not recited by instant claim 1 (see [0067]).  Thus, at this time, Applicant’s arguments regarding unexpected results are not found to be persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611